            Case 1:20-cv-01272-DAD-SAB Document 9 Filed 09/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   FARMERS INSURANCE EXCHANGE,                         Case No. 1:20-cv-01272-DAD-SAB

12                  Plaintiff,                           ORDER REQUIRING PLAINTIFF TO
                                                         SHOW CAUSE WHY SANCTIONS
13           v.                                          SHOULD NOT ISSUE FOR FAILURE TO
                                                         COMPLY WITH COURT ORDER
14   TRAVELERS CASUALTY INSURANCE
     COMPANY OF AMERICA,                                 (ECF No. 8)
15
                    Defendant.                           FIVE DAY DEADLINE
16

17

18          On June 16, 2020, Farmers Insurance Exchange (“Plaintiff”) filed this action in the

19 Superior Court of California, County of Kern. On September 3, 2020, Travelers Casualty
20 Insurance Company of America (“Defendant”) removed the matter to the Eastern District of

21 California. On September 15, 2020, an order issued requiring Plaintiff to either dismiss Abdu

22 Gazali as a defendant in this action or file notice of the status of the defendant within five days.

23 Plaintiff has not complied with or otherwise responded to the September 15, 2020 order.

24          Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these

25 Rules or with any order of the Court may be grounds for imposition by the Court of any and all

26 sanctions . . . within the inherent power of the Court.” The Court has the inherent power to
27 control its docket and may, in the exercise of that power, impose sanctions where appropriate,

28 including dismissal of the action. Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir.


                                                     1
            Case 1:20-cv-01272-DAD-SAB Document 9 Filed 09/23/20 Page 2 of 2


 1 2000).

 2          Accordingly, the Court HEREBY ORDERS PLAINTIFF TO SHOW CAUSE IN

 3 WRITING within five (5) days of the date of entry of this order why sanctions should not issue

 4 for the failure to comply with the September 15, 2020 order. Plaintiff is advised that failure to

 5 comply with this order will result in the issuance of sanctions, up to and including dismissal

 6 of this action.

 7
     IT IS SO ORDERED.
 8

 9 Dated:     September 23, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
